DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function (see Specification, Fig. 8and 9 ¶0056 and ¶0065).  Such claim limitation(s) are: means for receiving, evaluating  storing, imitating’ in claims 17-20.
Because these claim limitation(s) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims1-20 recite: determining where a first wireless access point in the first set of plurality of access points ‘is suspicious’. There is no concise description throughout the Specification of the meaning of this device being ‘suspicious’. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over De et al (US 20190130019) in view of Kwon et al (US 20150172289).

As to claims 1, 9 and 17  De discloses a first computing device, a method of the first computing device, and means for the first computing device for detecting fraudulent network access points (De Fig.9, ¶0108 last sentence- detection of a rogue AP):, the first computing device comprising: a hardware processor; a memory (De ¶0109, ¶0110- 1st sentence), including instructions, which when executed (De ¶0110- 5th sentence), cause the hardware processor to perform operations comprising: receiving identification information on a first set of a plurality of wireless access points from a second computing device, the second computing device currently within simultaneous wireless range of the first set of the plurality of wireless access points (De ¶0051 3rd and 4th sentences-The SSID 302 and the MAC prefix 304 can form a "key" or "search key" that the mobile device 110a can use to search the PPT 120.  This can allow a search for a specific AP or group of APs in a cluster (e.g., the cluster 202 of FIG. 2; Fig. 4, step 405 ¶0067; Fig.1 and 2, ¶0028- 2nd and 3rd sentences- WLAN; the system 100 can have a plurality of APs 106 ¶0039 -2nd sentence);  evaluating if a determined likelihood meets a threshold security condition (De ¶0049- 1st sentence- setting a threshold value;);  responsive to the determined likelihood failing to meet the threshold security condition, determining that a first wireless access point in the first set of the plurality of wireless access points is suspicious- as interpreted a rogue or untrusted device (De ¶0049- 3rd sentence-If the unknown AP 130 has variations (in, e.g., certain operating characteristics) that fall outside the tolerances recorded or set in the PPT 120, then the unknown AP 130 can be considered a rogue AP); storing an indication that the first wireless access point is suspicious and initiating at least one corrective action based upon an indication that the first wireless access point is suspicious (De ¶0076- 2nd sentence- blacklisting the untrusted AP).
De however is silent where based on the received identification information on the first set of the plurality of wireless access points simultaneously within wireless range of the second computing device, accessing, from a data store-(e.g. a database), pre-stored co-occurrence information that describes a likelihood of two or more wireless access points in the first set being in a same transmission range simultaneously; based on the accessed pre-stored co-occurrence information, determining a likelihood of a first wireless access point in the first set being in the same transmission range with one or more wireless access points in the first set simultaneously. However in an analogous art Kwon remedies this deficiency: co-occurrence information interpreted as a set of probabilities (Kwon ¶0070-2nd and 3rd sentences- the terminal identification unit 14 selects the EVM value having the hightest p (EVM/RSSI) value for the MAC address ..... based on the value pre-stored in the RF feature database 12 (S60)., the P (EVM/RSSI) means a probability of the EVM value when the RSSI value is given; Kwon ¶0047- 1st and last sentence- receive the MAC verification request to select the EVM values having the highest probability value based on the RSSI values and the EVM values; identify the corresponding user terminal as the rogue device when the selected EVM values and the EVM values in the RF feature values from the sensor unit 10 do not match each other within a specific range.); Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of De with that of Kwon for the purpose of identifying rogue devices (Kwon- Abstract).

As to claims 5 and 13 the combined teachings of De and Kwon disclose the first computing device and method of claims 1 and 9 respectively, wherein the pre-stored co-occurrence information is based upon other sets of access points visible to other computing devices that are sent to the first computing device by a plurality of other computing devices (Kwon ¶0070-2nd and 3rd sentences; ¶0074- 1st sentence- the existing K-nearest neighbor (k-NN) and support vector machine (SVM) may be used) Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine teachings of De and Kwon for the purpose of determining forged Mac of wireless devices (Kwon ¶0070- 1st sentence).

As to claims 6 and 14 the combined teachings of De and Kwon discloses the first computing device and method of claims 1 and 9 respectively, wherein the co-occurrence information comprises a set of probabilities Kwon ¶0047- 1st and last sentence- receive the MAC verification request to select the EVM values having the highest probability value). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of De and Kwon for the purpose of using probability statistics in rogue devices determination (Kwon ¶0047- 1st sentence).

Claims 2, 3, 10, 11, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over De in view of Kwon and further in view of Ilyadis et al (US 20100031029).

As to claims 2, 10 and 18 the combined teachings of De and Kwon discloses the first computing device, method and means for of claims 1, 9 and 17 respectively, wherein the operations of initiating at least one corrective action comprise: causing transmission of a message in a beacon frame of a known-legitimate access point corresponding to the first wireless access point (De ¶0068- last sentence-  beacon frame identifies trusted AP). De however is silent where the message is including a code; receiving the code from the second computing device; and determining that the first wireless access point is the known-legitimate access point based upon the received code. However in an analogous art Ilyadis remedies this deficiency: ¶0030 -last two sentence- If the recovered number (after decrypting the response) matches the original random number sent as the challenge to the AP, then this proves that the AP 120 is in possession of the AP's private identity key corresponding to the AP's public identity key ; Ilyadis ¶0043- last sentence- Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of De and Kwon with that of Ilyadis for the purpose of protecting wireless client from fraudulent APs (Ilyadis ¶0003- last sentence) 

As to claims 3, 11 and 19 the combined teachings of De, Kwon and Ilyadis discloses the first computing device, method and means for of claims 2, 10 and 18 respectively, wherein the operations of causing transmission of the message in the beacon frame of the known-legitimate access point corresponding to the first wireless access point comprises sending the known-legitimate access point the code through a wired connection to the known-legitimate access point (Ilyadis ¶0016-¶0017, Fig.2, ¶0032). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine teachings of De and Kwon with that of Ilyadis for the purpose of transmitting information over a wired cable (Ilyadis ¶0016- 2nd sentence). 

 Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over De in view of Kwon and further in view of Ryan et al (US 20190132787).

As to claim 4, 12 and 20 the combined teachings of De and Kwon discloses the first computing device, method and means for of claims 1, 9 and 17 respectively,  however silent wherein the operations of initiating at least one corrective action comprise: causing a denial-of-service attack to be undertaken on the first wireless access point to prevent computing devices from connecting to the first wireless access point. However in an analogous art Ryan remedies this deficiency: Ryan ¶0070- 1st sentence- Rogue cellular threats may also include denial-of-service (DoS) wherein the perpetrator seeks to make a machine or network resource unavailable to its intended users by temporarily or indefinitely disrupting services Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine teachings of De and Kwon with that of Ryan for the purpose of making a network resource unavailable to its intended users (Ryan ¶0070- 1st sentence).


Allowable Subject Matter
Claims 7, 8, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 9am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462